Citation Nr: 0106694	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  99-16 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependent's educational assistance under 
38 U.S.C. Chapter 35. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


REMAND

The veteran had active service from November 1942 to July 
1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of April 1999.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, and redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000).  (to be codified at 38 U.S.C. § 5103A).  This 
assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where such is 
necessary to make a decision on the claim.  Id. (to be 
codified at 38 U.S.C.A. § 5103A(d)(1)).   

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000).  (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).  

According to the death certificate, the veteran died in 
October 1998, at the age of 80 years, while an inpatient in 
the VA Medical Center (VAMC) in Alexandria, Louisiana.  The 
immediate cause of death was cardiorespiratory arrest, due to 
multiple pulmonary emboli, due to fibrous pleuritis, due to 
fibrous pericarditis.  Other significant conditions 
contributing to death were noted to be rheumatoid arthritis, 
chronic thyroiditis, and chronic nodular pneumonitis of the 
upper lobes.  An autopsy was performed.  At the time of his 
death, service connection was not in effect for any 
disabilities.  

The appellant contends that the rheumatoid arthritis noted to 
be a contributing factor had its onset while the veteran was 
on active duty.  In a statement dated in February 1999, the 
appellant reported that the only treatment provided to the 
veteran for his arthritis had been at the VA, and by a 
private physician, R. B. Nagalla, M.D., whose address she 
provided.  In addition, she reported that the veteran had 
been treated shortly after service by a physician who was now 
deceased.  

Evidence of record shows that from September to November, 
1975, the veteran was hospitalized in a VA hospital; at that 
time, it was noted that the veteran had rheumatoid arthritis.  
However, records prior to that date, which may show the onset 
of the disease, are not of record.  In addition, VA must 
attempt to obtain the private medical records identified by 
the appellant, and inform her that she may submit such 
records as are in her possession.  Further, the records of 
the terminal hospitalization, as well as the autopsy report, 
should be obtained.  Accordingly, further development is 
necessary.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO should obtain all records of 
the veteran's VA treatment from July 1943 
to September 1975, to particularly include 
all records associated with treatment for 
or evaluation of rheumatoid arthritis.  

2.  The RO should obtain the records of 
the veteran's final hospitalization in the 
VAMC in Alexandria, which terminated with 
his death in October 1998, to include the 
autopsy report.  

3.  The RO should obtain copies of all 
records of the veteran's treatment from 
Dr. Nagalla, whose address was provided by 
the appellant in February 1999.

4.  The RO should ask the appellant 
whether she has copies of the records of 
Dr. Thompson, who treated the veteran 
shortly after service, and is now 
deceased, or whether she knows where such 
records may be located.  The RO should 
obtain all such records, if feasible.  

5.  The RO must review the claims file and 
ensure that all additional notification 
and development action required by the 
VCAA, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

6.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





